DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 9/27/2021, the examiner has carefully considered the amendments.  The objection of claims 12-13 have been overcome by amendment and hereby withdrawn.

Response to Arguments

Applicant’s arguments, see Remarks/Amendment/Interview summary, filed 9/27/2021, with respect to claims 1-30 have been fully considered and are persuasive.  The rejection of claims 1-5, 8-11, 14-18, and 21-30 under 35 USC 102(a) as being unpatentable over Rolland et al (US2016/0137839)  has been withdrawn. The rejection of claims 12-13 and 19-20 under 35 U.S.C. 102(a)(2) as being anticipated by Rolland et al. (US Serial No. 2016/0137839), as applied to claim 1 above, when taken with Krawczyk et al. (US Serial No. 2008/0292807) has been withdrawn.  The rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0137839) has been withdrawn.
The teachings of Rolland fails to set forth and/or render obvious the being from 10:1; therefore Rolland cannot anticipate nor render obvious the instant claims.  The teachings of Krawczyk fails to overcome the deficiencies of Rolland.  The rejection of claims Rolland would be the closest prior art.  Thus for the reason set forth above the instant claims are distinguished over the prior art. Thus the instantly claimed free radical polymerizable liquid as instantly claimed; the 

Terminal Disclaimer

The terminal disclaimer filed on 9/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,239,255 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-30 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc